 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN JONES et al.,                              No. 2:18-cv-01598 WBS AC
12                       Plaintiffs,
13           v.                                         ORDER
14    COSTCO WHOLESALE
      CORPORATION,
15
                         Defendant.
16

17

18          This matter is before the court on defendant’s motion to compel adequate initial

19   disclosures and responses to certain interrogatories. ECF No. 12. A hearing was held before the

20   undersigned on April 24, 2019. ECF No. 25. Based on the hearing and a review of all papers

21   filed, the court GRANTS defendant’s motion.

22          The court agrees with defendant that plaintiffs’ initial disclosures gave virtually none of

23   the substantive information required by Federal Rule of Civil Procedure 26(a)(1)(A). Further,

24   plaintiffs’ responses and supplemental responses to interrogatory numbers 1 and 3–6 merely state

25   legal conclusions, without providing notice of the facts or evidence plaintiffs possess to support

26   their claims. Plaintiffs are therefore ORDERED to provide defendant within 7 days of this order

27   with: (1) a single document containing their full and complete initial disclosures, in compliance

28   with Rule 26(a)(1)(A); and (2) supplemental responses to interrogatory numbers 1 and 3–6,
                                                       1
 1   providing whatever facts and evidence they possess at this time in support of their claims.
 2          The court also finds it proper to award attorney’s fees as sanctions in this matter, pursuant
 3   to Rule 37(a)(5)(A), (c)(1)(A) and Local Rule 251(d). Defendant’s motion to compel is
 4   meritorious; plaintiffs’ counsel unjustifiably failed to provide complete disclosures or adequate
 5   responses; and he failed to cooperate in drafting a Joint Statement regarding this discovery
 6   dispute. Defendant’s counsel avers that 12 attorney hours were spent preparing this motion to
 7   compel, and that its associate billing rate is $195/hour. ECF Nos. 12 at 8, 19 at 5. The court
 8   finds these hours and rates reasonable and awards $2,340 in recoverable attorney’s fees.
 9          As discussed at the hearing, in bringing any future discovery disputes before the court, the
10   parties must strictly comply with Local Rule 251, providing the court with a single filing
11   containing their Joint Statement with supporting documents attached.
12          For the reasons explained above, it is HEREBY ORDERED that:
13              a. Defendant’s motion to compel discovery (ECF No. 12) is GRANTED;
14              b. Within 7 days of this order, plaintiffs shall provide defendant with:
15                      i. a single document containing their full and complete initial disclosures, in
16                         compliance with Rule 26(a)(1)(A); and
17                     ii. supplemental responses to interrogatory numbers 1 and 3–6, providing
18                         whatever facts and evidence they possess at this time in support of their
19                         claims; and
20              c. Within 7 days of this order, plaintiffs shall pay defendant $2,340 in attorney’s fees.
21          IT IS SO ORDERED.
22   DATED: April 24, 2019
23

24

25

26

27

28
                                                       2
